Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-13 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (PGPub 2015/0257622 in view of Lussier et al. (USPN 10,730,572).
Regarding claim 1, Qian teaches a surface cleaning robot 100, comprising: a body 102, wherein: a walking unit is provided at the bottom of the body, the walking unit including a track 902 (see Figure 24, para [0088] and [0089], and a gear 906 driving the track; the track includes a hard layer in the inner ring engaging with the gear and a soft layer in the outer ring contacting a cleaning surface (described in para [0089], lines 1-11); and the hard layer and the soft layer are nested (inner layer within outer layer) and combined as a whole (into a single integral track).  
Qian is silent regarding a wave-shaped transition between the hard and soft layers, which provides the hard layer with a wave-shaped outer layer where it contacts the soft layer.  

	It would have been obvious to one of ordinary skill in the art to provide a wave-shaped interface between the harder track layer that is embedded in the softer layer of Qian, as taught by Lussier, in order to provide a mechanically interlocked, more secure connection between the layers.
	Regarding claim 2, the wave shape of the interface between the harder and softer layers of the combination track form protrusions that are embedded in the softer layer s the harder and softer layers are nested with each other.
Regarding claim 3, the hard layer (inner layer of the track) taught by Qian is engaged with the gear 904.  
Regarding claim 4, Lussier teaches that an interface between different layers of the track configured such that, in addition to following the curved or wave shape of the neighboring layer, protrusions in the form of a barb (1720 in Figure 17A; 1740 in Figure 17B; see col. 26, lines 25-35) to provide an additional mechanical interlock between the layers.
Regarding claim 5, Lussier teaches an interlocking structure between layers of the track including holes in which the neighboring layer is embedded (see col. 26, lines 14-16).  It would have been obvious to one of ordinary skill in the art to provide the harder track layer of Qian with holes in which the softer layer is nested, in view of the teaching of Lussier, in order to provide better adhesion between the layers.
	

Regarding claims 7 and 8, Lussier teaches inner and outer layers of track materials including thermoplastic polyurethane rubber (see col. 16, lines 32-36; the term “elastomer” is used interchangeably with the term “rubber”) and nylon fibers (col. 17, lines 59-66).  It would have been obvious to one of ordinary skill in the art to construct inner and/or outer layers of the elastomeric track of Qian from a thermoplastic polyurethane rubber or with nylon fibers, as taught by Lussier, in order to achieve acceptable traction, wear, and abrasion resistance.
Regarding claims 14-17, , Qian teaches two semi-shells (cover 108 and base 110) that are fastened to each other are provided outside the track; and a reducer (see para [0088], line 7) is provided between a driving motor and the gear (described in detail with respect to Figures 20-22).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the Qian reference fails to teach a wave-shaped outer layer of the hard layer and a soft layer that covers the wave-shaped outer side.  Lussier is now cited, as set forth above, to teach a wave-shaped transition between inner and out layers of a track, where the track layers have differences in hardness.  Therefore, applicant’s arguments are moot with respect to the present rejection.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rodgers teaches a two-part track having a wave-shaped transition for a physical interlock between inner and outer layers. The inner and outer layers have different material properties.  Track materials described include thermoplastic polyurethanes, hard plastic (for reinforcement of the carcass) and polyester.
Feldmann teaches track materials including nylon, polyester, polyurethane, glass fibers, and plastic fibers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611